—Appeal from a decision of the Unemployment Appeal Board, filed February 6, 1995, which, inter alia, ruled that claimant’s request for a hearing was untimely.
By revised notice of determination dated February 4, 1994, claimant was advised that she was ineligible to receive unemployment insurance benefits because she had an insufficient number of weeks of work in her base period and alternate base period. It is undisputed that she did not request a hearing on this determination until July 7,1994, well beyond the statutory 30-day period. Claimant, however, contends that the delay in making her request should be excused because she was misled by the Unemployment Insurance Out-of-State Resident office and the Binghamton office. Given claimant’s failure to contact these offices immediately following the issuance of the subject determination or to follow the clearly delineated procedure for appealing the determination set forth on the back of the notice, we reject claimant’s contention. Accordingly, the Board’s decision is upheld.
*922Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.